DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 05, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 9, the claim recites the limitation “wherein when the robot is on an upward moving walkway, the one or more controllers perform a power assist mode in the direction in which the robot moves backward while maintaining a power-assist mode in the direction in which the robot moves forward.”  This limitation raises the issue of new matter.  As described by para. [0135] of the specification, the controller stops the power assist mode in the direction in which the cart-robot moves backward while maintaining power assist mode in the direction in which the cart moves forward.  Evidently, the specification describes the opposite to the claimed limitation (i.e. power-assist mode is performed rather than stopped in the backward direction while on an upward walkway).  In an effort to advance prosecution, Examiner is interpreting this limitation to be more in line with the specification (i.e. power assist mode in the backward direction is stopped while the robot is on an upward moving walkway) when considering prior art.

Regarding claim 19, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites the limitation “wherein when the robot is on an upward moving walkway, the one or more controllers perform a power assist mode in the direction in which the robot moves backward while maintaining a power-assist mode in the direction in which the robot moves forward.”  It is unclear as to exactly how the controllers are performing power-assist mode in both the forward and reverse directions at the same time. Therefore, the claim is rendered indefinite. In an effort to advance prosecution, Examiner is interpreting this limitation to be more in line with the specification (i.e. power assist mode in the backward direction is stopped while the robot is on an upward moving walkway) when considering prior art.
Regarding claim 19, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 2014/0358344 A1) in view of Miller et al. (US 9,367,061 B2, hereinafter Miller), and further in view of Ishida (Patent Number: 6,003,627).

Regarding claim 1, Katayama teaches:
A robot, comprising:
a cart sized to receive one or more objects (see at least Fig. 1B, element 10 disclosing a vehicle body part of an ambulatory assist vehicle, i.e. a cart; see also [0039]);
a moving part coupled to the cart (see at least Fig. 1B, element 30 disclosing a wheel unit , i.e. a moving part; see also [0039]);
a handle assembly coupled to the cart (see at least Fig. 1B, element 20 disclosing a grip part, i.e. a handle assembly; see also [0039]);
a first sensor coupled to the handle assembly and being configured to sense force F1 applied to the handle assembly (see at least [0047-0048]; Fig. 1E, disclosing an operating force detecting unit 70, i.e. a sensor coupled to the handle assembly);
and one or more controllers (see at least [0049]; Fig. 2, element 80, disclosing a control unit) configured to:
map a magnitude of the force F1 sensed by the first sensor to a speed or to a direction of movement using a pattern of changes in the force F1 that is sensed by the first sensor; (see at least [0050], disclosing the controller detects the movement direction and movement speed based on the input signal from the motion sensor, and makes a determination based on the input signal and the operating force of the force detection unit, e.g. "For example, when the operating force detected by the operating force detecting unit 70 is 0 and the movement speed is 0, the ambulatory assist vehicle 1 is determined to be at rest," i.e. mapped to 0;)
and cause the moving part to move the cart according to the speed or to the direction of movement based upon changes in the force F1 sensed by the first sensor (see at least [0051], disclosing a driving force is output to the drive wheels in accordance with instruction from the control unit),…
Katayama does not explicitly teach:
	Wherein the controller maps the magnitude of the force F1 to the speed using different proportions of magnitude of force (Ma, Mb, Mc) in each respective section of a, b, and c, wherein
 when the magnitude of the force F1 is in the section a, the one or more controllers map the magnitude of the force F1 * Ma to the speed, and 
when the magnitude of the force F1 is in the section b, the one or more controllers map the magnitude of F1 * Mb to the speed, and when the magnitude of the force F1 is in the section c, the one or more controllers map the magnitude of F1 * Mc to the speed, and 
wherein a relationship between the sections a, b, and c is: 
the magnitude of the force F1 in the section a < the magnitude of the force F 1 in the section b < the magnitude of the force F1 in the section c, and wherein a relationship between the Ma, the Mb, and the Mc is: 
the Ma < the Mb, the Mc < the Mb.
However, in the same field of endeavor, assistive carts, Miller teaches:
[mapping] the magnitude of the force F1 to the speed using different proportions of magnitude of force (see at least Col. 41, lines 9-26, disclosing adjustable user preferences including adjusting the amount of force a user desires to exert to move the cart at a selected speed, i.e. different proportions of force are used for a specific desired speed values).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Katayama to incorporate the teachings of Miller.  One would have been motivated to make this modification in order to allow a user to customize preferences, thus resulting in convenience for the user.
Furthermore, in the same field of endeavor, power assisted push carts/wheelchairs, Ishida teaches:
proportions of magnitude of force (Ma, Mb, Mc) in each respective section of a, b, and c (see at least Fig. 8, disclosing section c4 is section a, c6 is section b, and c8 is section c), wherein
 when the magnitude of the force F1 is in the section a, the one or more controllers map the magnitude of the force F1 * Ma to the speed (see at least Fig. 8, wherein the x axis is a manual-driving-force representative signal FinR, i.e. an input force sensed by the cart, and the y axis is the input force multiplied by a gain factor K.  The gain factor K, i.e. the Ma, Mb or Mc, varies from section to section; see Col. 11, lines 4-8, disclosing the gain factor K for section c4 is 0.5, i.e. the Ma; see also Col. 9, lines 18-39, disclosing the force is mapped to speed), and 
when the magnitude of the force F1 is in the section b, the one or more controllers map the magnitude of F1 * Mb to the speed (see at least Fig. 8, wherein the x axis is a manual-driving-force representative signal FinR, i.e. an input force sensed by the cart, and the y axis is the input force multiplied by a gain factor K.  The gain factor K varies from section to section; see Col. 11, lines 4-8, disclosing the gain factor K for section c6 is 1.2, i.e. the Mb; see also Col. 9, lines 18-39, disclosing the force is mapped to speed), and 
when the magnitude of the force F1 is in the section c, the one or more controllers map the magnitude of F1 * Mc to the speed (see at least Fig. 8, wherein the x axis is a manual-driving-force representative signal FinR, i.e. an input force sensed by the cart, and the y axis is the input force multiplied by a gain factor K.  The gain factor K varies from section to section; see Col. 11, lines 4-8, disclosing the gain factor K for section c8 is 0.5, i.e. the Mc; see also Col. 9, lines 18-39, disclosing the force is mapped to speed), and 
wherein a relationship between the sections a, b, and c is: 
the magnitude of the force F 1 in the section a < the magnitude of the force F 1 in the section b < the magnitude of the force F1 in the section c (see at least Fig. 8, disclosing the input force is increasing in the positive x direction, and the force in c4 < c6 < c8), and 
wherein a relationship between the Ma, the Mb, and the Mc is: 
the Ma < the Mb (see Col. 11, lines 4-8, disclosing the gain factor K for section c4 is 0.5 while the gain factor for section c6 is 1.2, i.e. the Ma < Mb), the Mc < the Mb (see Col. 11, lines 4-8, disclosing the gain factor K for section c8 is 0.5 while the gain factor for section c6 is 1.2, i.e. the Mc < Mb).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Katayama and Miller to incorporate the gain factor and gain map of Ishida.  One would have been motivated to make this modification in order to provide a more stable operation to the cart while avoiding abrupt acceleration and deceleration, as suggested by Ishida in at least Col. 11, lines 9-26, thus increasing convenience for the user or operator. 

Regarding claim 2, modified Katayama teaches:
The robot of claim 1, wherein the first sensor comprises a push sensor that senses a pushing force (see at least [0047], disclosing the operating force detecting unit detects the pressure of the movement direction acting on the grip),… 
wherein the one or more controllers are further configured to: map the pushing force sensed by the push sensor on a basis of frequency with which the pull sensor senses the pulling force within a time period shorter than a shortest time period of movement of the cart (See at least Fig. 7, [0070-0071], disclosing mapping the force detection cause by the walking rhythm, i.e. repeated fluctuations or frequency. The negative values represent the user pulling); and 
adjust the speed of the moving part based on the mapping of the pushing force (see at least [0072-0073], disclosing excluding the component caused by the walking rhythm from the operating force level in order to match the operator's walking; see also [0075] disclosing the control unit determines the power assist force based on the correction value, i.e. at least in part based on the mapping).
Katayama does not explicitly teach:
 and a pull sensor that sense a pulling force… in the same embodiment.
However, this limitation is taught in another example (see at least [0116], disclosing the sensor detects the grip is pulled).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Katayama in the first example to incorporate sensing a pulling force, as taught by Katayama in the fourth example.  One would have been motivated to make this modification in order to allow the user to pull the cart as well as push it, thus increasing convenience to the user.
The Examiner also points to [0117], stating “Characteristics other than these may be the same or substantially similar as one or more embodiments of those of the first example through the third example of the present invention.”

Regarding claim 3, modified Katayama teaches:
The robot of claim 1, wherein the first sensor comprises a push sensor that senses a pushing force (see at least [0047], disclosing the operating force detecting unit detects the pressure of the movement direction acting on the grip), …
wherein the one or more controllers are further configured to: after the push sensor senses a first magnitude of the pushing force, map the pushing force sensed by the push sensor on a basis of frequency with which the push sensor senses a second magnitude of force greater than the first magnitude of force within a time period shorter than a shortest time period of movement of the cart (see at least Fig. 7, [0070-0071], disclosing mapping the force detection cause by the walking rhythm, i.e. repeated fluctuations or frequency. At least a second magnitude of force greater than a first magnitude of force is recorded);
and adjust the speed of the moving part based on the mapping of the pushing force (see at least [0072-0073], disclosing excluding the component caused by the walking rhythm from the operating force level in order to match the operator's walking; see also [0075] disclosing the control unit determines the power assist force based on the correction value, i.e. at least in part based on the mapping).
Katayama does not explicitly teach:
 and a pull sensor that sense a pulling force… in the same embodiment.
However, this limitation is taught in another example (see at least [0116], disclosing the sensor detects the grip is pulled).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Katayama in the first example to incorporate sensing a pulling force, as taught by Katayama in the fourth example.  One would have been motivated to make this modification in order to allow the user to pull the cart as well as push it, thus increasing convenience to the user.
The Examiner also points to [0117], stating “Characteristics other than these may be the same or substantially similar as one or more embodiments of those of the first example through the third example of the present invention.”

Regarding claim 8, the combination of Katayama, Miller and Ishida teaches:
 The robot of claim 1,wherein the one or more controllers restore basic value of a speed and direction of movement of the cart when use by a new user is confirmed (Miller: see at least Col. 69, lines 44-51, disclosing a baseline value for the cart to speed up, slow down, and rotate, i.e. a basic value of speed and direction of movement).
The Examiner notes Katayama teaches confirming use by a new user in at least [0093] and [0113], disclosing starting record for a new operator.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Katayama to incorporate baseline values for new users, as taught by Miller.  One would have been motivated to make this modification in order to allow a new user to customize or adjust the baseline values, as taught by Miller, thus increasing user convenience.

Regarding claim 11, Katayama teaches:
 A method for operating a robot having a cart, the robot comprising:
causing the cart to move using a moving part coupled to the cart (see at least Fig. 1B, element 30 disclosing a wheel unit , i.e. a moving part; see also [0039]); 
sense force F1 applied to a handle assembly of the cart using a first sensor (see at least [0047-0048]; Fig. 1E, disclosing an operating force detecting unit 70, i.e. a sensor coupled to the handle assembly); 
mapping a magnitude of the force F1 sensed by the first sensor to a speed or to a direction of movement using a pattern of changes in the force F1 that is sensed by the first sensor; (see at least [0050], disclosing the controller detects the movement direction and movement speed based on the input signal from the motion sensor, and makes a determination based on the input signal and the operating force of the force detection unit, e.g. "For example, when the operating force detected by the operating force detecting unit 70 is 0 and the movement speed is 0, the ambulatory assist vehicle 1 is determined to be at rest," i.e. mapped to 0;)
and  moving the cart according to the speed or to the direction of movement based upon changes in the force sensed by the first sensor (see at least [0051], disclosing a driving force is output to the drive wheels in accordance with instruction from the control unit). 
Katayama does not explicitly teach:
wherein mapping the magnitude of the force F1 to the speed using different proportions of magnitude of force(Ma, Mb, Mc) in each respective section of a, b, and c, wherein
 when the magnitude of the force F1 is in the section a, the one or more controllers map the magnitude of the force F1 * Ma to the speed, and 
when the magnitude of the force F1 is in the section b, the one or more controllers map the magnitude of F1 * Mb to the speed, and when the magnitude of the force F1 is in the section c, the one or more controllers map the magnitude of F1 * Mc to the speed, and 
wherein a relationship between the sections a, b, and c is: 
the magnitude of the force F 1 in the section a < the magnitude of the force F 1 in the section b < the magnitude of the force F1 in the section c, and wherein a relationship between the Ma, the Mb, and the Mc is: 
the Ma < the Mb, the Mc < the Mb.
However, in the same field of endeavor, assistive carts, Miller teaches:
[mapping] the magnitude of the force F1 to the speed using different proportions of magnitude of force (see at least Col. 41, lines 9-26, disclosing adjustable user preferences including adjusting the amount of force a user desires to exert to move the cart at a selected speed, i.e. different proportions of force are used for a specific desired speed values).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Katayama to incorporate the teachings of Miller.  One would have been motivated to make this modification in order to allow a user to customize preferences, thus resulting in convenience for the user.
Furthermore, in the same field of endeavor, power assisted push carts/wheelchairs, Ishida teaches:
proportions of magnitude of force (Ma, Mb, Mc) in each respective section of a, b, and c (see at least Fig. 8, disclosing section c4 is section a, c6 is section b, and c8 is section c), wherein
 when the magnitude of the force F1 is in the section a, the one or more controllers map the magnitude of the force F1 * Ma to the speed (see at least Fig. 8, wherein the x axis is a manual-driving-force representative signal FinR, i.e. an input force sensed by the cart, and the y axis is the input force multiplied by a gain factor K.  The gain factor K, i.e. the Ma, Mb or Mc, varies from section to section; see Col. 11, lines 4-8, disclosing the gain factor K for section c4 is 0.5, i.e. the Ma), and 
when the magnitude of the force F1 is in the section b, the one or more controllers map the magnitude of F1 * Mb to the speed (see at least Fig. 8, wherein the x axis is a manual-driving-force representative signal FinR, i.e. an input force sensed by the cart, and the y axis is the input force multiplied by a gain factor K.  The gain factor K varies from section to section; see Col. 11, lines 4-8, disclosing the gain factor K for section c6 is 1.2, i.e. the Mb), and 
when the magnitude of the force F1 is in the section c, the one or more controllers map the magnitude of F1 * Mc to the speed (see at least Fig. 8, wherein the x axis is a manual-driving-force representative signal FinR, i.e. an input force sensed by the cart, and the y axis is the input force multiplied by a gain factor K.  The gain factor K varies from section to section; see Col. 11, lines 4-8, disclosing the gain factor K for section c8 is 0.5, i.e. the Mc), and 
wherein a relationship between the sections a, b, and c is: 
the magnitude of the force F 1 in the section a < the magnitude of the force F 1 in the section b < the magnitude of the force F1 in the section c (see at least Fig. 8, disclosing the input force is increasing in the positive x direction, and the force in c4 < c6 < c8), and 
wherein a relationship between the Ma, the Mb, and the Mc is: 
the Ma < the Mb (see Col. 11, lines 4-8, disclosing the gain factor K for section c4 is 0.5 while the gain factor for section c6 is 1.2, i.e. the Ma < Mb), the Mc < the Mb (see Col. 11, lines 4-8, disclosing the gain factor K for section c8 is 0.5 while the gain factor for section c6 is 1.2, i.e. the Mc < Mb).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Katayama and Miller to incorporate the gain factor and gain map of Ishida.  One would have been motivated to make this modification in order to provide a more stable operation to the cart while avoiding abrupt acceleration and deceleration, as suggested by Ishida in at least Col. 11, lines 9-26, thus increasing convenience for the user or operator. 
Regarding claim 12, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 13, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.

Regarding claim 18, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Miller, in view of Ishida, and further in view of Jones et al. (US 20180162433 A1, hereinafter Jones).

	Regarding claim 4, modified Katayama teaches:
	The robot of claim 1, further comprising: a second sensor coupled to the handle assembly (see at least Figs. 13 and 14; [0119], disclosing a left side pressure sensor and a right side pressure sensor, i.e. first and second sensors), wherein the first sensor is located at left side of the handle assembly and the second sensor is located at a right side of the handle assembly (see at least [0047], disclosing the pressure sensors may be provided on both the left and right sides of the grip; see also Fig. 14, disclosing pressure sensors located on the left and right sides of the grip assembly),…
	Katayama does not teach:
	wherein the one or more controllers are further configured to: calculate a first difference between a first magnitude of force that is sensed by the left sensor and a second magnitude of force that is sensed by the right sensor; 
and adjust the direction of movement based on the calculated first difference.
However, in the same field of endeavor, cart robots, Jones teaches:
wherein the one or more controllers are further configured to: calculate a first difference between a first magnitude of force that is sensed by the left sensor and a second magnitude of force that is sensed by the right sensor (see at least Fig. 4B; [0052], disclosing turning based on the difference in pressure between left and right sides of the handle; see also [0017], disclosing the pressure sensing device comprises a right pressure sensor and a left pressure sensor on the handle); 
and adjust the direction of movement based on the calculated first difference (see at least Fig. 4B; [0052], disclosing turning, i.e. adjusting the direction of movement, based on the difference in pressure between left and right sides of the handle; see also [0017], disclosing the pressure sensing device comprises a right pressure sensor and a left pressure sensor on the handle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Katayama to incorporate the teachings of Jones.  One would have been motivated to make this modification in order to allow the customer to steer the shopping cart while in power assist mode, as taught by Jones in at least [0048], thus increase convenience to the user.

Regarding claim 5, the combination of Katayama, Miller, Ishida and Jones teaches:
The robot of claim 4,…
The combination does not explicitly teach:
wherein after the adjust the direction to a first direction, the left sensor senses a third magnitude of force within a time period shorter than a shortest time period of movement of the cart, and the right sensor senses a fourth magnitude of force, and
wherein the one or more controllers are further configured to: calculate a second difference between the third magnitude of force and the fourth magnitude of force;
map the second difference as a second direction; 
and reduce the first difference based on the second direction being opposite or different relative to the first direction.
However, the inclusion of sensing a third and fourth magnitude, and calculating and mapping a second difference is an obvious duplication of parts (see MPEP 2144) that could naturally occur when a user attempts to make a second turn.  
Furthermore, a reduction in the first difference would naturally occur when a user attempts to turn the cart in a direction opposite to the first direction, i.e. the differences in the detected left and right sensor values would changes when a user applies a torque in an attempt to turn the cart.

Regarding claim 14, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Regarding claim 15, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Miller, in view of Ishida, in view of Jones, and further in view of Kume et al. (US 2011/0313604 A1, hereinafter Kume).

Regarding claim 6, the combination of Katayama, Miller, Ishida and Jones teaches:
The robot of claim 4, further comprising:…
wherein the one or more controllers are further configured to: calculate a difference between force sensed by the left sensor and force sensed by the right sensor (Jones: see at least Fig. 4B; [0052], disclosing turning based on the difference in pressure between left and right sides of the handle; see also [0017], disclosing the pressure sensing device comprises a right pressure sensor and a left pressure sensor on the handle);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Katayama to incorporate the teachings of Jones.  One would have been motivated to make this modification in order to allow the customer to steer the shopping cart while in power assist mode, as taught by Jones in at least [0048], thus increase convenience to the user.
The combination does not explicitly teach:
an obstacle sensor configured to sense an obstacle located relative to the robot,…
adjust the direction of movement of the moving part toward the obstacle in proportion to the calculated difference between the force sensed by the left sensor and the force sensed by the right sensor; and 
cause the moving part to move the cart in a direction along a side of the obstacle.
However, in the same field of endeavor, cart robots, Kume teaches:
an obstacle sensor configured to sense an obstacle located relative to the robot (see at least Fig. 3, element 4; [0047], disclosing an obstacle measurement unit 8),…
adjust the direction of movement of the moving part toward the obstacle in proportion to the calculated difference between the force sensed by the left sensor and the force sensed by the right sensor (see at least [0042], disclosing measuring forces applied by the operator to the handle, including a moment about the Z axis, i.e. a calculated difference between the right and left sides of the handle; [0053-0056], disclosing rotating the speed of the wheels 5, i.e. the direction of the moving part is adjusted, in accordance with the operating force, i.e. the differences in forces in the handle, and the virtual repulsive force, i.e. the force due, at least in part, to the direction toward the obstacle;  ); and 
cause the moving part to move the cart in a direction along a side of the obstacle (see at least [0068], disclosing the resultant virtual repulsive force moves the power assisted trolley away from the obstacle; see also Fig. 8, disclosing moving along side of the obstacle 14).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Katayama to incorporate the teachings of Kume.  One would have been motivated to make this modification in order to better avoid an obstacle, thus increasing safety and avoiding damage to the robot or the obstacle.

Regarding claim 16, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Miller, in view of Ishida, and further in view of Kume.

Regarding claim 7, modified Katayama teaches:
The robot of claim 1,…
The combination does not explicitly teach:
further comprising: an obstacle sensor configured to sense an obstacle located relative to the robot, 
wherein the one or more controllers are further configured to: adjust the speed or the direction of movement of the moving part, based upon the obstacle sensor sensing the obstacle that is located in a path of the direction of movement.
However, in the same field of endeavor, cart robots, Kume teaches:
further comprising: an obstacle sensor configured to sense an obstacle located relative to the robot (see at least Fig. 3, element 4; [0047], disclosing an obstacle measurement unit 8), 
wherein the one or more controllers are further configured to: adjust the speed or the direction of movement of the moving part, based upon the obstacle sensor sensing the obstacle that is located in a path of the direction of movement (see at least [0068], disclosing the resultant virtual repulsive force moves the power assisted trolley away from the obstacle, i.e. at least adjusting the direction of the moving part; see also Fig. 5, disclosing the obstacle is in the path of movement).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Katayama to incorporate the teachings of Kume.  One would have been motivated to make this modification in order to better avoid an obstacle, thus increasing safety and avoiding damage to the robot or the obstacle.

Regarding claim 17, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Miller, in view of Ishida, and further in view of Katayama et al. (US 2017/0001656 A1, hereinafter Katayama2).

Regarding claim 9, modified Katayama teaches:
The robot of claim 1,…
Katayama does not explicitly teach:
wherein the one or more controllers are further configured to: adjust the speed based on a degree of gradient of the ground on which the robot is located, or adjust the direction of movement to be substantially parallel to a fixed object; 
wherein when the robot is on a downward moving walkway, the one or more controllers stop a power-assist mode in the direction in which the robot moves forward while maintaining a power-assist mode in the direction in which the robot moves backward; and 
wherein when the robot is on an upward moving walkway, the one or more controllers perform a power-assist mode in the direction in which the robot moves backward while maintaining a power-assist mode in the direction in which the robot moves forward.
However, in the same field of endeavor, carts, Katayama 2 teaches:
wherein the one or more controllers are further configured to: adjust the speed based on a degree of gradient of the ground on which the robot is located, or adjust the direction of movement to be substantially parallel to a fixed object (see at least Figs. 5A-5D; [0108-0113], disclosing assist control based on the sloped angle of the ground).
wherein when the robot is on a downward moving walkway, the one or more controllers stop a power-assist mode in the direction in which the robot moves forward while maintaining a power-assist mode in the direction in which the robot moves backward (see at least Fig 5D, [0125], disclosing performing an assist control to generate driving torque to compensate for the gravitational force, i.e. in the backward direction, as shown by Fig. 5D); and 
wherein when the robot is on an upward moving walkway, the one or more controllers [stop] a power-assist mode in the direction in which the robot moves backward while maintaining a power-assist mode in the direction in which the robot moves forward (see at least Fig. 5a, [0112], disclosing generating an assist control to drive the wheels forward when on an upward slope).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Katayama to incorporate speed/force control based on inclines, as taught by Katayama2.  One would have been motivated to make this modification in order to allow the user to walk while moving the cart with a relatively small hand manipulation force, in the same manner as that on a flat road, thus increasing user convenience.

Regarding claim 19, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Miller, in view of Ishida, and further in view of Sui et al. (US 2021/0232148 A1, hereinafter Sui).

Regarding claim 10, modified Katayama teaches:
The robot of claim 1,…
the controller calculates a pattern of a change in force on the basis of the sensed value and controls movement of the robot (see at least [0057], disclosing detecting a periodically fluctuating components in the operating force, i.e. a pattern of change in the sensed force values).
Katayama does not explicitly teach:
wherein the robot further comprises an third sensor configured to sense obstacles placed near the robot, the third sensor senses a height, or a step width, or a speed of movement of a user who closely approaches to or controls the handle assembly of the robot, or senses a distance between the user and the robot, and…
However, in the same field of endeavor, carts, Sui teaches:
wherein the robot further comprises an third sensor configured to sense obstacles placed near the robot, the third sensor senses a height, or a step width, or a speed of movement of a user who closely approaches to or controls the handle assembly of the robot, or senses a distance between the user and the robot (see at least Fig. 7; [0035--0040], disclosing a camera 134, i.e. a third sensor that detects obstacles, that identifies a human operator and follows a human operator while maintaining a predetermined distance, i.e. at least senses a distance between the user and the robot), and…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Katayama to incorporate the teachings of Sui.  One would have been motivated to make this modification in order to avoid collision with the user, thus increasing safety.

Regarding claim 20, the claim recites analogous language to claim 20 above, and is therefore rejected under the same premise.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coulter et al. (US 10,220,843 B2), disclosing varying gain control.
Inoue (US 6,560,515 B2), disclosing assistive control for an electric wheelchair.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664